WAIVER AGREEMENT
 
THIS WAIVER AGREEMENT (this “Agreement”), dated as of _______________, 2011, is
by and among American Standard Energy Corp., a Delaware corporation with offices
located at 4800 North Scottsdale Road, Suite 1400, Scottsdale, AZ 85251 (the
“Company”) and __________________________. (including its successors and
assigns, the “Holder”).
 
WHEREAS, the Company, the Holder and other investors named therein (the “Other
Purchasers”) are parties to that certain Securities Purchase Agreement, dated as
of July 12, 2011 (the “Purchase Agreement”).  Capitalized terms not defined
herein shall have the meanings ascribed to them in the Purchase Agreement.
 
WHEREAS, the Company and certain investors (the “February Investors”) entered
into a Registration Rights Agreement (the “February RRA”) pursuant to which the
Company agreed to file a registration statement with the Securities and Exchange
Commission (the “SEC”) to register the shares of common stock of the Company,
par value $0.001 per share (the “Common Stock”), and the shares of Common Stock
underlying warrants sold to the February Investors in the Company’s private
offering closed February 1, 2011;
 
WHEREAS, the Company and certain investors (the “March Investors”) entered into
a Registration Rights Agreement (the “March RRA”) pursuant to which the Company
agreed to file a registration statement with the SEC to register the shares of
Common Stock and the shares of Common Stock underlying warrants sold to the
March Investors in the Company’s private offering closed March 31, 2011;
 
WHEREAS, the Company did not file the registration statement required to be
filed pursuant to the February RRA on or before the filing deadline thereunder
(the “February RRA Failure”) and did not file the registration statement
required to be filed pursuant to the March RRA on or before the filing deadline
thereunder (the “March RRA Failure”);
 
WHEREAS, the Company expects to issue shares of its Common Stock (i) to the
February Investors at a price per share of $3.50 as payment of liquidated
damages in connection with the February RRA Failure and (ii) to the March
Investors at a price per share of $5.75 as payment of liquidated damages in
connection with March RRA Failure (collectively, such issuances are referred to
herein is the “Additional Issuances”);
 
WHEREAS, each of the Additional Issuances constitutes a Dilutive Issuance as
defined in the Series A Warrants and the Series B Warrants held by the Holder;
and
 
WHEREAS, in connection with the foregoing, the Company has requested that the
Holder agree to certain waivers under the Transaction Documents, and the Holder
has agreed to such request, subject to the terms and conditions of this
Agreement.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and Holder hereby agree as follows:
 
Section 1. Waiver of Anti-Dilution of Warrants and Adjustment to Exercise Price
of Warrants.  The Holder hereby agrees to a waiver of (i) the adjustment of the
Exercise Price (as such terms is defined in the Series A Warrants) pursuant to
Section 2(b) of the Series A Warrants solely as a result of the Additional
Issuances; and (ii) an Adjustment (as such term is defined in the Series B
Warrants) pursuant to Section 2(b) of the Series B Warrants solely as a result
of the Additional Issuances.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2. Other Waivers.
 
(a) Waiver of Participation Right.  The Holder hereby waives the terms of
Section 4(o) of the Purchase Agreement, solely in connection with the Additional
Issuances.
 
(b) Waiver of Dilutive Issuances.  The Holder hereby waives the terms of Section
4(p) of the Purchase Agreement, solely in connection with the Additional
Issuances.
 
Section 3. Representations and Warranties of the Company.  The Company hereby
makes the representations and warranties set forth below to the Holder that as
of the date of its execution of this Agreement:
 
(a) The Company has the requisite power and authority to enter into and perform
its obligations under this Agreement.  The execution and delivery of this
Agreement by the Company, and the consummation by the Company of the
transactions contemplated hereby have been duly authorized by the Company’s
board of directors or other governing body and no further filing, consent or
authorization is required by the Company, its board of directors or its
stockholders or other governing body.  This Agreement has been duly executed and
delivered by the Company or its agent, and constitutes the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with its respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities law.
 
(b) The execution, delivery and performance of this Agreement by the Company and
the consummation by the Company of the transactions contemplated hereby will not
(i) result in a violation of the Certificate of Incorporation or other
organizational documents of the Company, any capital stock of the Company or
Bylaws of the Company, (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company is
a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including foreign, federal and state securities laws and
regulations and the rules and regulations of the Principal Market and including
all applicable federal laws, rules and regulations) applicable to the Company or
by which any property or asset of the Company is bound or affected except, in
the case of clause (ii) or (iii) above, to the extent such violations that could
not reasonably be expected to have a Material Adverse Effect.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) The Company confirms that neither it nor any other Person acting on its
behalf has provided the Holder or its agents or counsel with any information
that constitutes or could reasonably be expected to constitute material,
non-public information concerning the Company or any of its Subsidiaries, other
than the existence of the transactions contemplated by this Agreement. The
Company understands and confirms that the Holder will rely on the foregoing
representations in effecting transactions in securities of the Company. All
disclosure provided to the Holder regarding the Company and its Subsidiaries,
their businesses and the transactions contemplated hereby, furnished by or on
behalf of the Company or any of its Subsidiaries is true and correct and does
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading.
 
Section 4. Representations and Warranties of the Holder.  The Holder hereby
makes the representations and warranties set forth below to the Company that as
of the date of its execution of this Agreement:
 
(a) The Holder has the requisite power and authority to enter into and perform
its obligations under this Agreement.  The execution and delivery of this
Agreement by Holder, and the consummation by the Holder of the transactions
contemplated hereby have been duly authorized by the Holder’s board of directors
or other governing body and no further filing, consent or authorization is
required by the Holder, its board of directors or its stockholders or other
governing body.  This Agreement has been duly executed and delivered by the
Holder or its agent, and constitutes the legal, valid and binding obligations of
the Holder, enforceable against the Holder in accordance with its respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities law.
 
(b) The execution, delivery and performance by the Holder of this Agreement and
the consummation by the Holder of the transactions contemplated hereby will not
(i) result in a violation of the organizational documents of the Holder, (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which such Purchase is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including all
applicable federal and state laws) applicable to the Holder, except in the case
of clauses (ii) and (iii) above, for such conflicts, defaults, rights or
violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of the Holder to
perform its obligations hereunder.
 
Section 5. Miscellaneous.
 
(a) Disclosure.  The Company shall, by 5:30 p.m. (New York City time) on the
first trading day following the date hereof, issue a Current Report on Form 8-K
(the “8-K Filing”) disclosing the material terms of the transactions
contemplated hereby.  From and after the 8-K Filing, the Holder shall not be in
possession of any material, nonpublic information received from the Company or
any of its subsidiaries or any of its respective officers, directors, employees
or agents based upon information communicated to the Holder (or its officers,
directors, employees or agents) on or prior to the time of the filing of the 8-K
Filing.  The Company and the Holder shall consult with each other in issuing any
other press releases with respect to the transactions contemplated hereby, and
neither the Company nor the Holder shall issue any such press release or
otherwise make any such public statement without the prior consent of the
Company, with respect to any press release of the Holder, or without the prior
consent of the Holder, with respect to any press release of the Company, which
consent shall not unreasonably be withheld or delayed, except if such disclosure
is required by law, in which case the disclosing party shall promptly provide
the other party with prior notice of such public statement or communication.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Fees.  The Company shall reimburse Greenberg Traurig, LLP (counsel to the
lead Holder), on demand, for all reasonable, documented costs and expenses
incurred by it in connection with preparing and delivering this Agreement
(including, without limitation, all reasonable, documented legal fees and
disbursements in connection therewith, and due diligence in connection with the
transactions contemplated thereby), provided, however, that the amount payable
by the Company to Greenberg Traurig, LLP in connection with this Agreement shall
not exceed $2,000 in the aggregate unless previously agreed to in writing by the
Company.
 
(c) Effect on Transaction Documents.  Except as specifically modified herein,
all of the terms, provisions and conditions of the Transaction Documents shall
remain in full force and effect and the rights and obligations of the parties
with respect thereto shall, except as specifically provided herein, be
unaffected by this Agreement and shall continue as provided in such documents
and shall not be in any way changed, modified or superseded by the terms set
forth herein.
 
(d) Notices.  Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Purchase Agreement.
 
(e) Construction.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement.
 
(f) Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.  This Agreement shall be for the sole benefit of the parties to this
Agreement and their respective successors and permitted assigns and is not
intended, nor shall be construed, to give any person or entity, other than the
parties hereto and their respective successors and permitted assigns, any legal
or equitable right, remedy or claim hereunder.
 
(g) Execution.  This Agreement may be executed in counterparts, all of which
when taken together shall be considered one and the same agreement and shall
become effective when counterparts have been signed by each party and delivered
to the other party, it being understood that both parties need not sign the same
counterpart.  In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
(h) Entire Agreement.  This Agreement constitutes the entire agreement among the
parties with respect to the matters covered hereby and supersedes all previous
written, oral or implied understandings among them with respect to such matters.
 
(i) Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction.  It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
(j) Most Favored Nation.  The Company hereby represents and warrants as of the
date hereof and covenants and agrees from and after the date hereof that none of
the terms offered to any of the Other Purchasers and/or holders of Warrants
(together with the Other Purchasers, the “Other Holders”) with respect to any
consent, release, amendment, settlement or waiver under the Transaction
Documents relating to the Additional Issuances (each a “Settlement Document”),
is or will be more favorable to any such Other Holder than those of the Holder
and this Agreement.  If, and whenever on or after the date hereof, the Company
enters into a Settlement Document, then (i) the Company shall provide notice
thereof to the Holder immediately following the occurrence thereof and (ii) the
terms and conditions of this Agreement shall be, without any further action by
the Holder or the Company, automatically amended and modified in an economically
and legally equivalent manner such that the Holder shall receive the benefit of
the more favorable terms and/or conditions (as the case may be) set forth in
such Settlement Document, provided that upon written notice to the Company at
any time the Holder may elect not to accept the benefit of such more favorable
term and/or condition set forth in such Settlement Document, in which event the
terms and conditions contained in this Agreement shall continue to apply to the
Holder as if such more favorable term and/or condition never occurred with
respect to the Holder.  The provisions of this Section 5(j) shall apply
similarly and equally to each Settlement Document.
 
(k) Waiver.  No provision of this Agreement may be waived or amended except in
accordance with the terms of the Purchase Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Signature Pages to Follow
 
IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed as of the date first written above.
 


 
COMPANY:
 
AMERICAN STANDARD ENERGY CORP.
   
By:
 
Name:
Scott Feldhacker
Title:
Chief Executive Officer



 
HOLDER:
 

     
By:
 
Name:
 
Title:
 



 
 

--------------------------------------------------------------------------------

 
 